Kaufmann's Carousel, Inc. v Carousel Ctr. Co. LP (2018 NY Slip Op 00675)





Kaufmann's Carousel, Inc. v Carousel Ctr. Co. LP


2018 NY Slip Op 00675


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


84 CA 17-00913

[*1]KAUFMANN'S CAROUSEL, INC., PLAINTIFF-RESPONDENT,
vCAROUSEL CENTER COMPANY LP, DEFENDANT-APPELLANT, ET AL., DEFENDANT. 


COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (NICOLE MARLOW-JONES OF COUNSEL), FOR DEFENDANT-APPELLANT.
HARRIS BEACH PLLC, PITTSFORD (DOUGLAS A. FOSS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered February 1, 2017. The judgment, inter alia, granted that part of the motion of plaintiff for partial summary judgment declaring that defendant Carousel Center Company LP could not recover from plaintiff legal fees incurred by defendant City of Syracuse Industrial Development Agency. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court